Case: 18-10533      Document: 00514865067         Page: 1    Date Filed: 03/08/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                    No. 18-10533                       March 8, 2019
                                  Summary Calendar
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

STEPHANIE ANN HATLEY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-119-3


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Stephanie Ann Hatley pleaded guilty of conspiring to traffic
methamphetamine. She now appeals, challenging her 20-year sentence.
       The Guidelines findings the district court made—a total offense level of
42 and criminal history category of II—normally result in a recommended
sentencing range of 30 years to life. But because the drug statute she was
convicted under has a statutory maximum of 20 years, 21 U.S.C. §§ 846,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10533     Document: 00514865067      Page: 2    Date Filed: 03/08/2019


                                  No. 18-10533

841(a)(1) & (b)(1)(C), the Guidelines range was capped. U.S.S.G. § 5G1.1(a).
After overruling Hatley’s objections to the Guidelines and sentencing her to
the statutory maximum of 20 years, the district court stated that was “the
sentence I would impose, regardless of what the Guideline range might have
been for sentencing, because I think that’s a sentence that is required to
address” the statutory sentencing factors in 18 U.S.C. § 3553. It reached that
conclusion because the amount of meth involved in Hatley’s offense would have
subjected her to a 40-year statutory maximum, but the government allowed
her to plead to a lesser offense with the 20-year cap. The district court further
observed that even if it had awarded Hatley a reduction for acceptance of
responsibility (it did not based on its finding that she raised frivolous objections
at sentencing), the Guideline range would still have exceeded the statutory
maximum sentence it imposed.
      These explanations for why the court imposed the 20-year sentence doom
Hatley’s appeal of three Guidelines rulings. The district court made clear that
a different outcome on the Guidelines’ rulings Hatley challenges—involving
enhancements for a firearm and importing the drugs from Mexico, and
rejection of acceptance of responsibility—would not have changed her
sentence. And its reasoning makes sense given that ruling in Hatley’s favor
on these issues would not have reduced the Guidelines range below the
sentence the court imposed. Any Guidelines error was harmless. See, e.g.,
United States v. Halverson, 897 F.3d 645, 652 (5th Cir. 2018); United States v.
Castro-Alfonso, 841 F.3d 292, 298 (5th Cir. 2016); United States v. Ibarra-
Luna, 628 F.3d 712, 718 (5th Cir. 2010).
      AFFIRMED.




                                         2